Citation Nr: 1437354	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-26 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left leg disability secondary to service connected shingles (herpes zoster) with right L5 never root dysfunction with right lower extremity pain, weakness sensory loss/numbness, and balance problems.

2.  Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an June 2009 rating decision which denied the Veteran entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment and a February 2011 rating decision which denied service connection for a left leg disability.  Both of these decisions were decided by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a left leg disability secondary to service connected shingles (herpes zoster) with right L5 never root dysfunction with right lower extremity pain, weakness sensory loss/numbness, and balance problems, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's right lower extremity pain, weakness sensory loss/numbness, which includes foot drop are equivalent to loss of use of a foot for purposes of for a certificate of eligibility for an automobile and/or specially adapted equipment. 


CONCLUSION OF LAW

The criteria for a certificate of eligibility for an automobile and/or specially adapted equipment have been met. 38 U.S.C.A. §§ 3901, 3902(b)(2), 5107(b) (West 2002); 38 C.F.R. §§ 3.350(a)(2) , 3.808(b)(1), 4.63, 4.124a, DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is  granting the Veteran's appeal for or a certificate of eligibility for an automobile and/or specially adapted equipment there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Certificate of Eligibility for an Automobile and/or Specially Adapted Equipment

To warrant entitlement to automobile and adaptive equipment under 38 U.S.C.A. § 3901, the evidence must demonstrate service-connected disability (or disabilities) resulting in the loss, or permanent loss of use, of at least one foot.  38 C.F.R. § 3.808.

The term "loss of use" of foot is defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  Such a determination will be made on the basis of the actual remaining function, balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Examples considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2) , 4.63.

Merits

The Veteran is service connected for shingles (herpes zoster) with right L5 never root dysfunction with right lower extremity pain, weakness sensory loss/numbness, and balance problems which is rated at 40 percent.

In October 2009, a VA examiner opined "it would be unsafe (because of overlying LE DM neuropathy and zoster's radicular dysesthesia), for vet to drive automobile using foot pedals and should not be driving that way.  Driving should be with UEs [upper extremities] and after proper training.  (Emphasis added)."

In April 2010, a different VA examiner diagnosed the Veteran with "residual neuralgia [...] across the dorsal aspect of the foot to the toes [...] decreased muscle strength and foot drop all directly related to residuals from herpes zoster."

The Board reasons that the issue of whether the Veteran has functional loss of his foot for purposes of section 3.808 is in equipoise.  The VA examiners above have determined that the Veteran has significant neurological and muscular deficits in his right foot due to his service connected disability.  Moreover, the Board notes that the October 2009 VA examiner opinion, which the Board finds probative, regarding the Veteran ability to drive a pedal vehicle, in part, because of the Veteran's zoster radicular dysesthesia provides evidence of a analogous lack of function of the Veteran's right foot.  Thus, the Board finds that the issue of whether the Veteran has met the requirement of section 3.808(b)(1) is at least in equipoise.  Thus, affording the Veteran the benefit of the doubt, the Board finds that entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment 38 U.S.C.A. § 3901 is warranted. 38 U.S.C.A. § 5107.


ORDER

Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment is granted.


REMAND

The Veteran contends that his gait disturbance from his service connected shingles (herpes zoster) with right L5 never root dysfunction with right lower extremity pain, weakness sensory loss/numbness, and balance problems has caused or aggravated his left leg disability.

The Veteran in his September 2010 claim noted that he believed that his left lower leg is affected by his service connected shingles disability.  In a November 2010 correspondence, the Veteran entangles this claim with his claim a certificate of eligibility for an automobile and/or specially adapted equipment wherein he states, "my claim for left leg shingles is secondary to my SC shingles condition.  This problem has been occurring all along.  An example of this secondary problem shows I [sic] use a handed gas pedal and my left foot gets caught in the emergency brake.  I would like to have hand control to help resolve this problem."

When the Veteran was denied service connection for his left leg disability in a February 2011 rating decision, he responded in a May 2011 correspondence "I have to have braces on both legs due to the shingles.  I have lost use of both feet due to these injuries.  Please reconsider the denial because these service connected injuries make it impossible to drive a non-adapted car.  I can't feel either foot." 

In November 2011, the Veteran, after receiving a statement of the case (SOC) regarding his claim for a certificate of eligibility for an automobile and/or specially adapted equipment, respond directly to AOJ comment on whether his left leg disability is associated with his shingles.  He states "The SOC says that 'The VA examiner opined in the VA examination of November 6, 2010 that your left dorsal foot numbness and pain problems are not at all related to your service connected disability(s) of the right lower extremity, to include shingles' [...] The examiner is blaming this or diabetic peripheral neuropathy which is not service connected.  He has not considered that there can be more than one condition co-existing."

The Board finds that taken together the May 2011 and November 2011 statements constitute disagreement with the RO February 2011 decision denying service connection for a left leg disability secondary to service connected shingles (herpes zoster) with right L5 never root dysfunction with right lower extremity pain, weakness sensory loss/numbness, and balance problems.  To date, the Veteran has not been issued a Statement of the Case (SOC) on this issue.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue the Veteran and his representative a Statement of the Case (SOC) on entitlement to service connection for a left leg disability secondary to service connected shingles (herpes zoster) with right L5 never root dysfunction with right lower extremity pain, weakness sensory loss/numbness, and balance problems.  The Veteran should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


